HENLEY, Senior Circuit Judge, with whom BRIGHT and JOHN R. GIBSON, Circuit Judges,
join, concurring and dissenting.
With so much of the court’s opinion as adopts Parts I, III and IV of the panel opinion, United States v. Singer, 687 F.2d 1135 (8th Cir.1982), I agree. But I cannot agree that intervention in the trial by the trial judge was so egregious as to justify reversal of the judgments of conviction. In general, Part II of the panel opinion, 687 F.2d at 1140, sets forth my views on the judicial intervention aspect of the case and I shall elaborate but briefly.
Appellants mount a somewhat dichotomous attack on intervention by the trial judge. They argue that he projected himself to the jury as an advocate of the government’s case and also that he was so critical of government trial counsel as to evoke sympathy for the trial attorney. The court has found facts in support of appellants’ contentions and has accepted the proposed inferences to be drawn from those facts as “obvious”. Yet the court’s reasoning may well be flawed in that it assumes that reaction to mistreatment of the attorney will create sympathy for the attorney’s client rather than resentment and reaction against the trial judge and his alleged favorite, the government.
It is to be observed also that the court, unintentionally perhaps, leaves the impression that in coming to judgment it is influenced by the fact that fifteen motions for mistrial, including one on the second day of trial, were made. See note 2, page 434, majority opinion. In a complex multi-de-fendant trial where each of six defendants is represented by separate counsel, it is of small consequence that fifteen motions were made in ten days. In making the first motion counsel for Singer felt that although the court’s intentions may have been good in instructing, as it did, that absent witnesses could be assumed to be favorable to the defendants, the court’s admonition was overstated as it applied to Singer, who is said to have been relying especially upon two missing witnesses1 as a basis for claiming he was innocently involved in the alleged criminal activity. That motion bears no relationship to the charge that the trial judge unduly was critical of the prosecutor and little, if any, to the charge that the trial judge unduly projected himself into the trial. Indeed, later in the trial the judge again, and without objection, told the jurors they could assume certain persons not present in the court would testify for the defendants. (Tr. 426.)
More fundamentally, I disagree with the court’s interpretation of the record. It is true that the trial judge intervened actively in the trial of the case. But his actions were not overly partisan and his overall conduct was not oppressive or abusive. Indeed, the atmosphere of the trial seems to have been comparatively relaxed. For example, to enliven a dull morning the judge concluded that a picture speaks “but not very loud.” (Tr. 735.) At the end of the trial, in sending the jury out laughing the judge admonished the jurors about the need for unanimity and closed by saying: “Somebody’s got to decide this case. You know, if you come up and you can’t decide anything, then somebody else will just be doing it ... and ‘Old Judge Lord’ will be sitting up here *439giving the same instructions. So you go ahead now and do your duty.”
It is, of course, impractical here to repeat at length from the transcript or to reproduce completely the atmosphere of the trial. But neither those record materials cited by the court nor anything disclosed by a full reading of the transcript persuades me that the conduct of the trial fell below the Plimsoll line of fairness or polluted the waters of justice. Cf. Mesarosh v. United States, 352 U.S. 1, 14, 77 S.Ct. 1, 8, 1 L.Ed.2d 1 (1956).
Finally, I sound a warning that as a means of reversal the court may be expanding unwisely its use of supervisory power over the administration of justice.
Concededly judges well may differ, as we do, on interpretation of the record. Yet no one on the court has found a single reversible error and no meritorious objection to the conduct of the trial was voiced until near the end of the government’s case.
Here, one suspects that the reversals come because of strong disapproval of the conduct of the trial judge and without proper weight to the relevant interests involved. Cf. United States v. Hasting, ___ U.S. ___, 103 S.Ct. 1974, 76 L.Ed.2d 96 (1983), in which the Supreme Court most recently had occasion to condemn reversal of convictions under the supervisory power in disregard of the rule of harmless error. While undoubtedly most, perhaps all, of the judges of this court would not approve of the manner in which the trial judge conducted this trial, or at least would have conducted it differently, and while they would send a message loud and clear cautioning against excessive intervention in trials, it is neither necessary nor wise to overturn these convictions under our supervisory power over the administration of justice in the district courts. I would affirm.

. We are not informed on the record here as to whether those witnesses, who perhaps were criminals, have by now been apprehended or convicted.